Citation Nr: 1214847	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-37 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased evaluation for service-connected bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1955 to January 1958. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued the evaluation of the Veteran's bilateral hearing loss disability at 10 percent disabling.  In March 2011, the Board remanded this matter for further development.  Subsequently, in a January 2012 rating decision, the Appeals Management Center (AMC) increased the evaluation for bilateral hearing loss disability to 40 percent disabling, effective October 19, 2010, and a 100 percent evaluation, effective June 7, 2011.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal for an increased evaluation for bilateral hearing loss disability be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for an increased evaluation for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In a February 2002 statement, the Veteran explicitly indicated that he was satisfied with his evaluation and was no longer appealing his claim.  This was reiterated by the Veteran's representative in its February 2010 Motion to Withdrawal Appeal.  Because both the Veteran and his representative have clearly indicated the Veteran's wish to withdrawal his appeal, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2011).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.


ORDER

The appeal as to an increased evaluation for service-connected bilateral hearing loss disability is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


